Citation Nr: 0616911	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence. 
 
2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to tobacco use. 
 
3.  Entitlement to service connection for cardiovascular 
disease/coronary artery bypass surgery secondary to tobacco 
use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 through 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for nicotine 
dependence, and entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), including as secondary 
to tobacco use, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim for service connection for cardiovascular 
disease/coronary artery bypass surgery secondary to tobacco 
use arose in June 2001.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease/coronary artery bypass surgery secondary to tobacco 
use are not met.  38 U.S.C.A. § 1103  
(West 2005); 38 C.F.R. § 3.300 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue under appeal is service connection for 
cardiovascular disease/coronary artery bypass surgery 
secondary to tobacco use.  Service connection may be granted 
for a disease that results from tobacco use in the line of 
duty during active military service if filed prior to June 9, 
1998.  See VAOPGCPREC 2-93 (Jan. 13, 1993).  In this case, 
the veteran's claim fails as a matter of law as it arose from 
a June 2001 medical opinion that was liberally construed by 
the RO as a claim.  

38 U.S.C.A. § 1103 prohibits an award of service connection 
for a disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
veteran during service.  38 C.F.R. § 3.300(a) implements 
section 1103 and states that, for claims received by VA after 
June 9, 1998, a disability will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  The regulation further defines tobacco 
products to include cigarettes. 

The veteran's claim for service connection for nicotine 
dependence and COPD were filed on June 9, 1998, and are 
discussed in the remand section below.  The claim for service 
connection for cardiovascular disease/coronary artery bypass 
surgery secondary to tobacco use, however, did not arise 
until June 2001.  There are no records informing VA of such a 
disorder in the claims folder received prior to that date.  
The claim arose because it was discussed by the VA examiner 
in the Medical History portion of the June 2001 VA 
examination report.  A review of the file shows that veteran 
submitted a statement to VA in January 1999 wherein he 
mentions that he has received Social Security Disability 
benefits for the previous 10-years, originally due to his 
heart.  Even is VA were to construe this statement as a claim 
for service connection for a heart disorder secondary to 
nicotine dependence, such a "claim" would still fail as a 
matter of law because it was received after the June 1998 
cutoff for such claims.  

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award entitlement 
to service connection cardiovascular disease/coronary artery 
bypass surgery secondary to tobacco use.  Because the claim 
arose in 2001, it must be denied pursuant to 38 C.F.R. § 
3.300.  As a matter of law, any claims received by VA after 
June 9, 1998, are subject to this restriction.  Service 
connection for cardiovascular disease/coronary artery bypass 
surgery secondary to tobacco use that began in service is 
precluded by law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where, as here, the question in a 
case is a purely legal one, VA's statutory duties to notify 
and assist do not affect matters on appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Because the law, and not the evidence, is 
dispositive in this case, additional factual development 
would have no bearing on the ultimate outcome.  Neither the 
veteran, nor his representative have submitted or identified 
any additional evidence that would have a bearing on this 
case.


ORDER

Entitlement to service connection for cardiovascular 
disease/coronary artery bypass surgery secondary to tobacco 
use is denied.


REMAND

The veteran is seeking service connection for nicotine 
dependence and for COPD secondary to his in-service tobacco 
use.  For claims filed on or before June 9, 1998, service 
connection may be granted for a disability, if the injury or 
disease resulted from tobacco use while in active military 
service.  See 38 C.F.R. § 3.300(a) (2005); VAOPGCPREC 2-93 
(Jan. 13, 1993).  The veteran initially filed his claim for 
service connection for nicotine dependence and COPD on June 
9, 1998.  The claims were denied in April 2000.  In September 
2001, the RO readjudicated the claims following the enactment 
of the Veterans Claims Assistance Act, 38 U.S.C.A. § 5103A 
(West 2005); 38 C.F.R. § 3.159 (2005).  The veteran appealed 
the September 2001 rating decision.  Because this decision 
was based upon the veteran's June 9, 1998, claim, the 
restrictions of 38 C.F.R. § 3.300 do not apply to these two 
issues.  The veteran's tobacco related claims can be 
adjudicated.  

In VAOPGCPREC 2-93, VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service. 

The General Counsel issued a clarification of VAOPGCPREC 2-93 
in June 1993.  In particular, they stated that the opinion 
does not hold that service connection will automatically be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  And, they clarified that 
service connection is not precluded for any disability 
allegedly related to tobacco use that is not diagnosed until 
after service, but that it must be determined that the 
disability resulted from use of tobacco during service.  
Finally, they stated that the possible effect of smoking 
before or after service must be taken into consideration. 
VAOPGCPREC 2-93 (June 1993) (Explanation of VAOPGCPREC 2-93 
dated January 1993).

In VAOPGCPREC 19-97 (May 13, 1997), the VA General Counsel 
indicated that two medical questions arise in cases where 
secondary service connection for a tobacco-related disability 
is sought: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) if so, was the nicotine 
dependence the proximate cause of disability occurring after 
service.  Whether the veteran is nicotine dependent is a 
medical issue.  If, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, the question becomes whether the 
post-service tobacco usage was the proximate cause of the 
claimed disability.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  See VAOPGCPREC 19-97 (O.G.C. 
Prec. 19-97).

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.

In June 2001, a VA cardiovascular examiner diagnosed COPD, 
and stated that had the veteran quit smoking within three 
years of starting, then he would not have COPD.  However, 
there is no mention of a supervening cause of COPD and the 
examiner fails to opine as to whether nicotine dependence was 
a proximate cause of the veteran's COPD.  Also in June 2001, 
the veteran underwent a VA mental examination.  Nicotine 
dependence was diagnosed at that time.  The examiner, 
however, made a note that "at the age of 18, which is 1 year 
prior to him starting in the military," the veteran began 
smoking.  Throughout the course of this claim, the veteran 
maintains that he started smoking in 1959 after his entry 
into service.  The veteran specifically addressed the 
misstatement by the VA examiner in his March 2002 notice of 
disagreement, stating that he was 18 when he entered service 
and did not turn 19 until December 1959.  The VA examiner 
appears to rely on this misreported fact to conclude that the 
veteran's nicotine dependence onset before service.  The 
examiner also goes on to say that the veteran's nicotine 
dependence "clearly affected and worsened his cardiovascular 
disease as well as his pulmonary disease."  Thus, the VA 
mental examination links the veteran's nicotine dependence 
with his COPD, but appears to possibly misstate the onset of 
the nicotine dependence.  A VA opinion that is consistent 
with the correct facts and that specifically addresses the 
questions as set out in VAOPGCPREC 19-97 is needed.  
Therefore, another VA examination and opinion are warranted 
in this matter.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which placed two additional duties upon the VA.  
Under Dingess, the VA must also provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision and this matter 
should be addressed by the RO.  




Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VA has met its duties 
to notify and assist the veteran, 
including supplying notice compliant with 
the Court's guidance in Dingess v. 
Nicholson,  
19 Vet. App. 473 (2006).

2.  Afford the veteran a VA examination by 
a specialist, if available, to determine 
the nature and etiology of the veteran's 
nicotine dependence and COPD.  If 
possible, the examination should be 
conducted by the same physician(s) that 
conducted the June 2001 exam. 
 
The examiner should state whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e. probability of 50 
percent), or less likely than not (i.e. 
probability less than 50 percent) that (1) 
the veteran acquired nicotine dependence 
in service, (2) nicotine dependence caused 
or contributed to the veteran's COPD, and 
(3) whether there was a supervening cause 
of the COPD.  The effect of smoking before 
(but see note in text of this remand) or 
after service should be addressed.   
 
A copy of the claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should 
specifically point to any relevant 
documents that he relies on in rendering 
his medical opinion in this matter. 
 
3.  After the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


